            Case 1:20-cv-04313-CM Document 52 Filed 11/13/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
SPHERE DIGITAL, LLC.,                                          :   ORDER
                                                               :
                                    Plaintiff,                 :   1:20–CV–4313(CM)
                                                               :
                  -against-                                    :
                                                               :
CHRISTOPHER ARMSTRONG, OFFER                                   :
SPACE, LLC, and TRAFFIC SPACE LLC                              :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X
  DECISION AND ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION TO
                 TRANSFER TO THE DISTRICT OF UTAH




                                                        1
          Case 1:20-cv-04313-CM Document 52 Filed 11/13/20 Page 2 of 6




McMahon, C.J.:

INTRODUCTION

       On June 5, 2020, Sphere Digital, LLC (Plaintiff) commenced this action against the

following three defendants: (1) Offer Space, LLC (Offer Space); (2) Christopher Armstrong

(Armstrong); and (3) Traffic Space, LLC (Traffic Space), (collectively “Defendants”). Plaintiff

asserted a breach of contract claim against Offer Space, and asserted an alter ego claim against

Armstrong and Traffic Space claiming they are liable for Offer Space’s breach of contract.

Plaintiff also asserted an unjust enrichment claim against all three defendants.

       On August 24, 2020, Offer Space filed an Answer and Counterclaim, while Armstrong

and Traffic Space filed a motion to dismiss.

       On October 14, 2020, this Court issued a Decision and Order denying defendants’ motion

to dismiss.

       On October 28, 2020, Defendants filed this joint motion to transfer to the District of

Utah. Plaintiff filed a statement of non-opposition to the transfer motion on December 11, 2020.

       For the reasons stated below, Defendants’ Motion to Transfer to the District of Utah is

GRANTED.




                                                 2
           Case 1:20-cv-04313-CM Document 52 Filed 11/13/20 Page 3 of 6




FACTS

   I.       Parties

         All three defendants have strong ties to Utah. Offer Space and Traffic Space are both

limited liability companies, organized and existing, and with their principal place of business in

Utah. First Amend. Compl. Dkt. No. 25 ¶¶ 6–7. The two companies share an office address in

Utah. Id. Armstrong is a natural person and resident of Utah and is the sole member and only

registered principal of both companies. Id. ¶¶5–7.

         Plaintiff is a limited liability company, organized and existing under the laws of

Delaware, with its principal place of business in California. Id. ¶ 4. Plaintiff is owned by a single

individual who also resides in California.

   II.      Dealings

         The Court assumes the party’s familiarity with the facts of this case as they were

discussed in this Court’s order denying the motion to dismiss last month. See generally Sphere

Digital, LLC v. Armstrong, 20-CV-4313 (CM), 2020 WL 6064156 (S.D.N.Y. Oct. 14, 2020).

         The primary dispute in this case is a breach of contract action; Plaintiff asserts an unjust

enrichment claim in the alternative. There are two separate contracts – each with a choice of law

and forum selection clause – that were raised in the course of the motion to dismiss. Plaintiff

claimed the governing contract was an agreement between itself and Offer Space, called the

Insertion Order. The Insertion Order included an agreement to apply New York State law and

consent to the exclusive jurisdiction of New York. Dkt. No. 25-1 at 6. Defendant claimed the

governing contract was an agreement between Plaintiff and Offer Space called the Program and

Site Terms and Conditions. The Program and Site Terms and Conditions included an agreement




                                                   3
             Case 1:20-cv-04313-CM Document 52 Filed 11/13/20 Page 4 of 6




to apply the laws of the State of Utah and that “Any action arising hereunder shall be filed in the

Fourth District Court, Utah County, State of Utah.” Dkt. No. 31-1 at 8.

    III.      Analysis

           Under 28 U.S.C. § 1404(a), “For the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any other district or division where it

might have been brought or to any district or division to which all parties have consented.”

           “In the Second Circuit, when considering a motion to transfer pursuant to § 1404(a),

courts generally apply a two-step analysis. First, the court must determine whether the action

could have been brought in the proposed transferee forum. If so, the court must determine

whether the convenience of the parties and witnesses and the interests of justice favor transfer.”

In re Seroquel XR (Extended Release Quetiapine Fumarate) Litig., 19-CV-8296 (CM), 2020 WL

5587416, at *3 (S.D.N.Y. Aug. 12, 2020) (citing P.E.A. Films, Inc. v. Metro-Goldwyn-Mayer,

Inc., No. 14-cv-726, 2014 WL 6769377, at *1 (S.D.N.Y. Nov. 12, 2014)).

           This is a simple case because of the party’s extensive contacts with Utah, and the

Plaintiff’s acquiescence to the transfer. The Court reaches its conclusion without determining

which contract’s forum selection clause governs.

           First, this case could have been filed in Utah in the first instance. As this Court noted in

its motion to dismiss decision, “It is also obvious that [the parties] disagree about the forum in

which this case should be litigated – an issue that might well be amendable to decision on a

forum non conveniens or transfer motion, since New York has absolutely nothing to do with a

dispute between individuals from Utah and California who have created corporations under laws

of Delaware and Utah.” Sphere Digital, LLC, 2020 WL 6064156, at 4.




                                                     4
          Case 1:20-cv-04313-CM Document 52 Filed 11/13/20 Page 5 of 6




       Second, Utah is a far more convenient location for the parties and witness. First, Plaintiff

has filed a Statement of Non-Opposition to Motion to Transfer. Dkt. No. 51. All three defendants

are located in Utah. The breach giving rise to this action occurred in Utah, and Plaintiff

conducted business with the Defendants in Utah for years prior to this action. There is no reason

this case could not have been filed in Utah, and there is no reason why it should not be

transferred there now.




                                                 5
          Case 1:20-cv-04313-CM Document 52 Filed 11/13/20 Page 6 of 6




CONCLUSION

       For the reasons set forth above, Defendant’s motion to transfer to the District of Utah is

GRANTED.

       The Clerk of the Court is directed to remove the motion at Dkt. No. 49 from the Court’s

list of pending motions.

DATED: November 13, 2020

New York, New York

                                         ____________________________________

                                                          Chief Judge

BY ECF TO ALL PARTIES




                                                6
